DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 03/14/2022.
New claim 11 is added.
Claims 1-11 are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks pg. 12, filed 03/14/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The steps of “dividing a disordered region and a regular region” and “constructing a dynamic mesh model of the disordered region” are neither mental processes nor mathematical concepts. The rejection of 35 USC 101 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Liu et al (“Modular Reluctance Network Simulation of Linear Permanent Magnet Vernier Machine Using mesh generation Methods” IEEE, pgs. 5323-5331, 2017) teaches mesh shape and permeance calculation (pg. 5324 right side column-pg. 5325 left side column), flux distribution of the mesh cell with flux lines perpendicular to the square edge and flux lines parallel to the square diagonal (Fig. 2), permeance calculation of the mesh cell containing inhomogeneous materials such as radial direction and Tangential direction (Fig. 4), if the mesh cells contain inhomogeneous materials, the permeance calculations should be carried out, the mesh cell contains two different materials: its permeance is divided into two parts, the flux lines travel through the cell perpendicular to the medium interface (pg. 5325 right side column), the air-gap and other areas with complex magnetic field distribution can be divided into several layers to achieve a better mesh quality (pg. 5326 left side column).

Ding et al (“A Novel Mesh-Based Equivalent Magnetic Network for Performance Analysis and Optimal Design of Permanent Magnet Machines” IEEE, pgs. 1337-1346, 2019) teaches two kinds of mesh elements in EMN model (Fig. 1), meshing of PM machine, set flux matrix, set permeance matrix, set nodal potential matrix, solving the algebraic equation, calculating the new iron permeability (Fig. 7).

Liu et al, Ding et al and other prior arts do not singularly or in combination disclose the limitations: 
“dividing a disordered region and a regular region of magnetic flux lines in the permanent magnet motor; step 2, constructing a dynamic mesh model of the disordered region of the magnetic flux lines in the permanent magnet motor; step 3, constructing a magnetic circuit model of the regular region of the magnetic flux lines in the permanent magnet motor; step 4, connecting the dynamic mesh model and the magnetic circuit model to establish a parametric equivalent magnetic network model of the permanent magnet motor; selecting high sensitivity variables to establish response surface models of an average torque and a torque ripple, respectively; and step 8, substituting the response surface models into a multi-objective optimization algorithm to obtain a Pareto front and determine an optimal parameter combination” as recited in claim 1,
“step 1, dividing a disordered region of magnetic flux lines in an air gap between a stator, a rotor, and a stator tooth pole shoe of the permanent magnet motor, and a regular region of magnetic flux lines in stator teeth, a stator yoke, and rotor permanent magnets of the permanent magnet motor; step 2, constructing a dynamic mesh model of the disordered region of the magnetic flux lines in the permanent magnet motor by selecting different mesh generation schemes according to an actual size of the disordered region; step 3, constructing a magnetic circuit model for the stator teeth, the stator yoke, and the rotor permanent magnets in the regular region based on the magnetic flux lines of the stator teeth, the stator yoke, and the rotor permanent magnets; step 4, connecting the dynamic mesh model and the magnetic circuit model to establish a parametric equivalent magnetic network model of the permanent magnet motor; step 7, selecting high sensitivity variables to establish response surface models of an average torque and a torque ripple, respectively; step 8, substituting the response surface models into a multi-objective optimization algorithm to obtain a Pareto front and determine an optimal parameter combination” as recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        04/05/2022